McSherry, J.,
delivered the opinion of the Court.
The declaration in this case alleges, in substance, that by a written contract under seal, entered into between the appellant and the appellee, the former agreed to sell to the latter a farm for a stipulated sum of money, and to execute a conveyance therefor and to deliver possession thereof, on April the first, 1890; and that the appellee on his part undertook and promised to pay part of the purchase money on the execution of' the contract, another part on the first of April, 1890, and on the same day to execute to the vendor a mortgage upon the land *286sold, for the residue of the purchase money, payable in one sum, at the expiration of three years, with interest from its date; that the appellee paid the cash payment, and on the first day of April, 1890, tendered the second payment, and executed and offered to deliver to the appellant a mortgage securing a promissory note for the final payment, hut that the appellant did not deliver to the appellee a deed for, and did not deliver to him possession of, the farm, as he was bound by the contract to do; and that in consequence of this breach the appellee was entitled to recover damages from the appellant, and that he was likewise entitled to recover back the portion of the purchase money paid by him upon the execution of the agreement. To this declaration the appellant pleaded thirteen pleas, hut as no question involving a discussion of these pleas is raised in the record, no special reference need he made to them.
During the progress of the trial six exceptions were reserved; five of these being" to rulings of the Court on the admissibility of evidence, and one to the granting of the appellee’s first and second instructions and to the rejection of the appellant’s twenty-three pi’ayers. After verdict, a motion in arrest of judgment was filed, hut this was overruled, and judgment against the appellant was thereupon entered, and this appeal was then taken by him.
The first exception was taken to the admission in evidence of the contract alleged to he the one sued on; and the second to the admissibility of the mortgage executed by the appellee and tendered by him to the appellant. Both the contract and the mortgage were objected to on the ground of variance, and substantially the same question is involved in each of these two exceptions. A consideration of one will therefore dispose also of the other.
The declaration does not set out the agreement in its precise words, but purports to give only its legal effect. *287If its legal effect is accurately stated, the paper itself is admissible in evidence, notwithstanding a difference in phraseology between it and the declaration. The rule which requires the proof to agree with the allegation has reference, under declarations setting forth the legal effect of instruments sued on, to substance, and not to mere identity of expression. 1 Green. Ev., sec. 69. If then the contract described in the declaration is identical in legal effect with that offered in evidence, there was and could be no variance between them. How, the declaration alleges that the appellee tendered to the appellant a promissory note secured by a mortgage for the deferred payment; and as the written contract provides merely for a mortgage with reference to this same payment, without regard to any note whatever, it is insisted that there is in this respect a fatal variance between the allegation and the proof. The obligation imposed by the contract on the appellee was to execute a mortgage to secure the final payment — the lien of the mortgage being the substantial element of that covenant. The mortgage actually tendered secured a note for the amount of that final payment. But precisely the same result would have been reached by either method, — by either the final payment would have been secured by the lien of a mortgage on the same property, for the same sum of' money, payable on the same day. The note and the mortgage would have secured to the appellant, (leaving out of view the cumulative remedy he might have had on the note) exactly what he contracted for, — a mortgage lien on the land sold, for the deferred payment. In substance, then, the contract alleged according to its legal effect, and the contract offered to be proved, though differing in the words by which they are expressed, are essentially one and the same; and there was no error in admitting the evidence objected to in the first exception. The note secured by the mortgage was either an ingredient — a *288necessary attribute — of the mortgage, or it was not. If it was, then, though not mentioned in the contract, it was proper that it should be signed and delivered as a part of the mortgage; if it was not, then its execution could neither invalidate nor render the mortgage less a lien than the contract required. In either event, therefore, the mortgage tendered by the appellee was in accordance with his contract. This being so, it is equally obvious that there was no variance between the mortgage provided for in the contract and the one executed by the appellee; and there was no error in the ruling objected to in the' second exception.
The third, fourth and fifth exceptions were taken to the refusal by the Court to allow the appellant to offer in evidence certain declarations made by the appellee on the last, day of March, 1890, to the effect that he would not take the farm according to the written contract. This proffered testimony was properly excluded. It proved no issue in the case. It was not admissible, as tending, to show that the appellee had himself committed a breach of the contract. The question was, did the appellee comply with the covenants on his part, and not, did he intend not to comply with them ? If he did in fact comply, his antecedent declarations, not acted on, that he would not comply, . were wholly immaterial. They were not even admissible as reflecting on the question of damages. In an action for a breach of covenant to convey land, the measure of damages is well defined. In Hammond vs. Hannin. 21 Mich., 374, Judge Cooley collected and reviewed numerous cases, and stated as a result the following conclusions: “If the vendor acts in bad faith, — as, if having title he refuses to convey, or disables himself from conveying, — the proper measure of damages is the value of the land at the time of the breach; the rule, in such case, being the same in relation to real as to personal property. But, on the other hand, *289If the contract of sale was made in good faith, and the vendor for any reason is unable to perform it, and is guilty of no fraud, the clear weight of authority is that the vendee is limited in his recovery to the consideration money (paid) and interest, with perhaps in addition, the costs of investigating the title.” See also, Cannell vs. McClean, 6 H. & J., 297; Dyer vs. Dorsey and Edelen, 1 G. & J., 440; Clagett vs. Easterday, 42 Md., 617, where the rule was stated, but not applied, by reason of the circumstances of that case; Balto. Permanent Build. and Loan Society vs. Smith, 54 Md., 187, where the general rule was again laid down, but a different standard was held to be the proper one under the facts there disclosed. In Engel vs. Fitch, L. R., 3 Q. B., 314, the vendors, who were mortgagees, refused, on the ground of expense, to turn out the mortgagor, who was in possession; and thereupon the purchaser refused to complete, and brought his action; and it was held that the vendee was entitled to recover, not only his deposit and the expenses of investigating the title, hut also the profit which it was shown he could have made on a resale. The vendors had a perfectly good title, but they refused to go to the expense which was necessary in order to hand over to the purchaser that which they had undertaken to deliver. This circumstance distinguishes the case at bar and others of a like class from Flureau vs. Thornhill, 2 Wm. Bl., 1078; Walker vs. Moore, 10 Barn. & Cress., 416; Balto. Permanent Build. and Loan Society vs. Smith, supra, and many more, wherein the absence of bad faith on the part of the vendor induced and justified the application of a much less rigorous measure of damages for a breach of a covenant to convey. Accepting as the correct measure of damages that laid down in Cannell vs. McClean, the testimony rejected by the rulings now under review could have had no influence in mitigating or reducing the amount which the appellee was entitled *290to recover. There was consequently no error in those rulings.
The sixth exception involves the prayers. Special exceptions were filed by the appellant to the granting of the appellee’s prayers, but those exceptions, whilst set forth in the record, are not incorporated in the bill of exceptions. Unless included in the formal bill of exceptions and certified by the seal of the trial Judge to have been passed upon by him, they are not before us for consideration. Albert vs. State, use of Ryan, 66 Md., 325.
The first instruction granted at the instance of the appellee told the jury, in effect, that if they found the execution of the contract sued on, then the true interpretation thereof was that the appellant was required by its terms to deliver to the appellee on April the first, 1890, possession of the farm described, if the appellee complied with his covenants; and that if they should find that the appellee tendered on April the first, 1890, the sum of $1,400, as testified to, and also at the same time, offered to deliver to the appellant the mortgage and mortgage note adduced in evidence, and that the appellant refused to deliver possession of said farm and refused to deliver a deed therefor, then the appelleewas entitled to recover. The first, second, third, third and a half, fourth, fifth, sixth, seventh, eleventh, twelfth,, thirteenth and fourteenth prayers submitted by the appellant present some opposite propositions, and raise-the following questions: Whether the facts in evidence showed a tender of the $1,400, and whether the mortgage-executed by the appellee was, by reason of the omission of certain covenants with respect to the annual payment of interest on the mortgage debt, the payment of taxes, and the insurance of the improvements on the farm, a sufficient compliance on the part of the appellee with his agreement. A consideration of the first instruction will consequently dispose of the above enumerated prayers of the appellant.
*291The construction of the written contract was for the Court, and not for the jury. By the instruction given, the jury were told that a mortgage containing no provision for the payment of interest annually, and no provision for the payment of taxes, and no provision for an insurance on the buildings, was a performance of the appellee’s undertaking. They were also instructed as to what constituted a sufficient tender. The language of that portion of the ageement bearing on the question is: “The remainder of the $4,300 to be secured by mortgage bearing interest at six per cent., dated April first, 1890, to be paid in one payment, on the first day of April, 1893.” It was not provided in the agreement that the interest on the deferred payment should be paid annually, nor were any of the other conditions insisted on by the appellant specified. The parties could readily have set forth in the contract what covenants they desired the mortgage to contain. These covenants, when they go beyond providing for the mere creation of a lien, are necessarily the subject of agreement between the parties. Whether the interest should be paid annually, or the taxes should be paid on the mortgage debt, or the buildings should be insured, were matters not essentially involved in a valid mortgage to secure the final payment. The contract between the parties being silent on these points, its provision for the execution of a mortgage was fully complied with by the execution of a mortgage containing no such covenants. As the time for the payment of the last instalment of purchase money was fixed, and that instalment was made to bear interest, the interest was consequently payable only when the principal became due, if no express agreement designated an earlier or different date. As the contract between the parties contained no stipulation for a mortgage of a different character from the one that was tendered, all of the appellant’s prayers, which were based upon the *292hypothesis that the mortgage as executed was insufficient, were properly rejected.
The record shows that on April the 1st, 1890, the appellant and the appellee met to complete the performance of the contract. There was considerable discussion over various subjects, and finally the appellee placed upon a table in the room where both he and the appellant, as well as several other persons, then were, a package of bank notes and a few dollars in coin, and said to the appellant, or his attorney, who was present, “there are $1,400 ; count it, if you please.” The appellant did not count it, nor did his counsel, but refused to accept it, not because it did not contain the correct amount, and not because of the kind of money, but solely because the appellee refused to execute the mortgage which the appellant demanded, containing the covenants which the appellee objected to. The money was placed upon the table for the appellant. The amount payable that day under the contract was there, and it was brought there and thus offered to the appellant under and in accordance with the agreement. If he did not take it, or make any objection to receiving it, other than that the mortgage was not satisfactory to him, he cannot complain that there was no sufficient tender. 2 Green. Ev., sec. 603.o It follows from this that there was no error in rejecting those of the prayers of the appellant which related to the subject of tender. The remaining prayers of the appellant relate to subjects fully covered by the granted instructions, and need not, therefore, be .considered further than to say that the fifteenth, which relates to the measure of damages, was erroneous because, while conceding the right of the plaintiff to recover the amount which the farm enhanced in value between the date of the contract and the day of the breach, it excluded the right to recovery back the money actually paid.
The second instruction granted at the instance of the appellee correctly stated the measure of damages. There *293remains only the question arising on the motion in arrest of judgment. Briefly stated, it is this : The narr. is in covenant. It contains hut one count, and the damages claimed are partly such as could only have been recovered in assumpsit, and partly such as were properly recoverable in covenant. As a consequence, there was a misjoinder, which would preclude the entry of a judgment. But this is not tenable. A portion of the damages recoverable in such a case as this, as we have already observed, is the purchase money paid by the vendee; and even if this admitted of any doubt, there being but one count in the narr., the verdict would be supported by referring the damages assessed to the proper cause of action, rather than to the erroneous one. North. Cent. Railway Co. vs. Mills, 61 Md., 355.
(Decided 17th November, 1892.)
As we have found no error in the rulings excepted to, the judgment appealed from will be affirmed, with costs.

Judgment affirmed, with costs.